Title: To Benjamin Franklin from Charles Garth, [1 February 1765]
From: Garth, Charles
To: Franklin, Benjamin


Queen’s Square, BloomsburyFriday Morning [February 1, 1765]
Mr. Garth presents his Compliments to Mr. Franklin, begs Leave to acquaint him, that the Request of the Agents for ½ an hour’s Audience to their Deputation was yesterday mention’d to Mr. Grenville, who was pleas’d to signify his Compliance therewith, and that he would send us Notice when he would choose to be attended.
 
Addressed: To / B. Franklin Esqr. / in Craven Street
